 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FRANCO MACIAS; and M.M., a minor by               No. 1:18-cv-01634-DAD-JLT
     guardian ad litem ESMERELDA
12   VALBOVINOS as Co-Successors-in-
     Interest to Decedent ERNIE MACIAS,
13                                                     ORDER APPOINTING GUARDIAN AD
                        Plaintiffs,                    LITEM
14
             v.                                        (Doc. No. 7)
15
     CITY OF DELANO, a municipal
16   corporation; and DOES 1–50, inclusive,
     individually and in their official capacity as
17   Police Officers for the Delano Police
     Department,
18
                        Defendants.
19

20
21           On January 2, 2019, Esmerelda Valbovinos filed a petition to be appointed guardian ad

22   litem for plaintiff M.M. for purposes of this action. (Doc. No. 7.)

23           “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c),

24   to safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177,

25   1181 (9th Cir. 2011). Rule 17 provides that “[t]he court must appoint a guardian ad litem—or

26   issue another appropriate order—to protect a minor or incompetent person who is unrepresented

27   in an action.” Fed. R. Civ. P. 17(c)(2). Local Rule 202(a) of this court further states, in pertinent

28   part:
                                                       1
 1                   Upon commencement of an action or upon initial appearance in
                     defense of an action by or on behalf of a minor . . . the attorney
 2                   representing the minor or incompetent person shall present . . . a
                     motion for the appointment of a guardian ad litem by the Court, or
 3                   . . . a showing satisfactory to the Court that no such appointment is
                     necessary to ensure adequate representation of the minor or
 4                   incompetent person. See Fed. R. Civ. P. 17(c).

 5   The decision to appoint a guardian ad litem “must normally be left to the sound discretion of the
 6   trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986).
 7           Esmerelda Valbovinos petitions the court to appoint her as guardian ad litem to her child,
 8   plaintiff M.M., a minor child under the age of eighteen. Petitioner states that she is the mother to
 9   plaintiff M.M., that she is competent and qualified to protect the interests of plaintiff M.M., and
10   that she has no interests adverse to those of M.M. Finding good cause, the court grants the
11   petition (Doc. No. 7) and appoints Esmerelda Valbovinos guardian ad litem of M.M., a minor and
12   plaintiff in this action.
13   IT IS SO ORDERED.
14
         Dated:     January 3, 2019
15                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
